Citation Nr: 1648482	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO. 11-01 893	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971. He was awarded the Bronze Star Medal. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a videoconference hearing before the Board in September 2014. A transcript has been associated with the Veteran's claims file. 

In November 2014, the Board remanded this matter for additional development and adjudication. Such has been completed and this matter is returned to the Board for further consideration.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the Veteran can receive an extraschedular TDIU. 38 C.F.R. § 4.16(b). The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

In October 2016, the Veteran filed a claim for a higher rating for his service-connected PTSD, to include a temporary 100 percent rating, which has not yet been adjudicated. The Veteran indicated in his claim application and a statement that he was hospitalized due to his PTSD for a total of forty-seven days from August 2016 to October 2016 at the Colmery-O'Neil VA Medical Center (VAMC). As these records have not yet been associated with the record and are pertinent to the TDIU claim on appeal, the RO should attempt to obtain the records.  

The Board additionally notes, as indicated only the claim for a TDIU is in appellate status, however, as the RO has not yet adjudicated the claim for a higher rating for his PTSD, to include a temporary 100 percent rating (his most significant disability) in light of his claimed recent hospitalization, and because such determination may bear on the manner in which the TDIU claim is considered.  In that regard, currently, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, if the RO awards an increased rating for PTSD, he may meet the schedular requirements.  Therefore, deferral of the TDIU claim pending adjudication of the increased rating claim for PTSD is also warranted.  

After development upon remand, if the Veteran still does not meet the threshold criteria for a TDIU, and there is evidence of unemployability due solely to the Veteran's service-connected disability, then the case should be submitted, again, to the Director of Compensation and Pension Service, for extra-schedular consideration of a TDIU, pursuant to 38 C.F.R. § 4.16(b).  

As the claim is being remanded for the foregoing reasons, VA treatment records since June 2016, to include records from the Colmery-O'Neil VAMC, should also be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since June 2016, to include records from the Colmery-O'Neil VAMC.

2.  After completing the above development and after adjudication of the pending claim for an increased rating for PTSD, readjudicate the claim for a TDIU due solely to service-connected disability, to include referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service, if deemed necessary under 38 C.F.R. § 4.16(b). If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

